Name: Commission Regulation (EEC) No 3832/87 of 21 December 1987 on the sale of bone-in beef held by the Italian intervention agency to the Italian armed forces
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 87 Official Journal of the European Communities No L 361 /5 COMMISSION REGULATION (EEC) No 3832/87 of 21 December 1987 on the sale of bone-in beef held by the Italian intervention agency to the Italian armed forces THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency1 is hereby authorized to sell to the Italian armed forces up to 360 tonnes of forequarters bought in before 1 January 1985 the price of which is given in Annex I. 2. The Italian intervention agency shall first sell products which have been in storage longest. 3 . The sale shall take place in accordance with the provisions of Regulation (EEC) No 732/78 and of Regula ­ tion (EEC) No 2173/79 . 4. Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. Article 2 This Regulation shall enter into force on 22 December 1987. Whereas there are substantial stocks of beef on the market ; whereas the detailed rules for sale of the said stocks were drawn up by Commission Regulation (EEC) No 2173/79 (3), amended by Regulation (EEC) No 1809/79 (4); Whereas Commission Regulation (EEC) No 732/78 (*) made it possible to sell the said products to the armed forces of the Member States ; whereas, following a request by the Italian authorities, it is appropriate to put up for sale, under the conditions laid down in the said Regula ­ tion, 360 tonnes of bone-in meat held by the Italian intervention agency ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . 3 OJ No L 251 , 5 . 10 . 1979 , p. 12 . 0 OJ No L 170, 30 . 6 . 1987, p. 23 . M OJ No L 99, 12. 4. 1978 , p . 14. No L 361 /6 Official Journal of the European Communities 22. 12. 87 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLE ­ GATO I  BIJLAGE I  ANEXO I Precio de venta expresado en ECU por 100 kg Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ã cus par 100 kilogrammes de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen in Ecu per 100 kg produkt PreÃ §o de venda expresso em ECUs por 100 kg ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Categoria A, classi U, R, O 130,0 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DirecciÃ ³n del organismo de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the interven ­ tion agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  DirecÃ §Ã £o do organismo de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03